     Case 5:19-cv-00512-PRL Document 20 Filed 04/24/20 Page 1 of 2 PageID 2745



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

VICTOR THEODORE NOVOTNY,

         Plaintiff,

v.                                                                Case No: 5:19-cv-512-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


                                             ORDER
         This matter is before the undersigned on Defendant’s Unopposed Motion for Entry of

Judgment with Remand in which Defendant requests the Court to remand this case so that the

Commissioner can take further administrative action. (Doc. 19). Defendant states that Plaintiff

has no objection to the Motion to Remand.

         Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to reverse

the decision of the Commissioner with or without remanding the cause for a rehearing. Shalala v.

Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the record constitutes

sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir. 1984), appeal after

remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d in part, 784 F.2d 864 (8th

Cir. 1986). On remand under sentence four, the ALJ should review the case on a complete record,

including any new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983)

(finding that it was necessary for the ALJ on remand to consider psychiatric report tendered to

Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that the

ALJ should consider on remand the need for an orthopedic evaluation).
  Case 5:19-cv-00512-PRL Document 20 Filed 04/24/20 Page 2 of 2 PageID 2746



       Therefore, the undersigned agrees with the parties that it is appropriate to remand this

matter to the Commissioner. Accordingly, it is ordered that:

       (1)    Defendant’s Unopposed Motion for Entry of Judgment with Remand

       (Doc. 19) is GRANTED.

       (2) This action is REVERSED AND REMANDED pursuant to sentence

       four of 42 U.S.C. § 405(g) to the Commissioner for the following reasons:

                  For the Administrative Law Judge to consider tax information
                  submitted to the Appeals Council, to obtain additional evidence
                  concerning the claimant’s earning record, including an updated
                  copy of the claimant’s certified earnings record, and to give
                  further consideration to the claimant’s date last insured.

       (3)    The Clerk is directed to enter judgment accordingly, terminate any

       pending motions, and close the file.


       DONE and ORDERED in Ocala, Florida on April 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
